Citation Nr: 1606011	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from November 1990 to June 1991.  He served with the National Guard until August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was previously before the Board in July 2015, when two other issues on appeal were resolved with a final Board decision and the psoriasis rating issue remaining on appeal was remanded for additional development.  The case has recently been reassigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for additional development in July 2015.  Specifically, at that time the Board determined that a new VA examination and an attempt to obtain outstanding medical evidence was necessary to permit appropriately informed appellate review of the skin disease rating issue on appeal.  Unfortunately, the Board now finds that the case has been returned to the Board without adequate completion of the development directed by the Board, and another remand in necessary to complete the needed development in compliance with the prior remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

The Board's July 2015 remand found that another VA examination was required to obtain evidence as to the severity of the service-connected psoriasis.  At that time, the Veteran had last been afforded a VA examination in May 2010.  The May 2010 VA examiner noted that the Veteran had flare-ups of the skin disorder every two to three months and that the disorder was worse in the winter.  There was no rash or psoriasis on the face at the time of the May 2010 examination.

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

Thus, the Board's July 2015 remand directed that the RO should make an attempt to schedule the Veteran for a VA skin examination when the Veteran's skin disorder is active.  The Board further found that reexamination was necessary to verify the current severity of the skin disorder.

The resultant September 2015 VA examination report identifies a diagnosis of service-connected psoriasis along with tinea versicolor.  The VA examiner noted: "[f]lares of skin condition occurs now 2 times every 6 months lasting 2-3 weeks."  The VA examiner's findings upon inspection of the Veteran on the particular day of the examination revealed no presence of psoriasis; the VA examiner found that the extent of total body and exposed body area involved was "None."  The VA examiner did find "pinpoint pale circular areas to left upper arm" associated with a different diagnosis (apparently tinea versicolor); the Board notes that the Veteran's established service-connected skin disability is psoriasis (of the forehead area).  The VA examiner remarked that there was "no current flare" of the psoriasis.  In an addendum opinion, the September 2015 VA examiner explained that the Veteran's additional diagnosis of tinea versicolor was not likely part of a service-connected skin pathology.

Significantly, the September 2015 VA examination report reaffirms the previous indications that the Veteran's psoriasis involves flare-ups and periods of asymptomatic presentation; however, the September 2015 VA examination report does not provide the necessary information concerning the nature and severity of symptoms during a flare-up.  There is no clear indication of record that the September 2015 VA examination report was scheduled with any attempt to allow the examiner to directly observe a flare-up, as was directed by the Board's July 2015 remand directives.  Furthermore, the Board's July 2015 remand directed: "If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner should record a detailed clinical history referable to the manifestations."  The Board is unable to find that action on this directive has been completed.

The September 2015 VA examination report essentially indicates that the Veteran's service-connected psoriasis of the forehead had no observed symptoms whatsoever, and that some unspecified symptom manifestations present during flare-ups.  Unfortunately, without some attempt to identify the nature and severity of symptomatology during the indicated flare-ups, the evidence remains inadequate to support informed appellate review of the rating issue on appeal.  A new VA medical examination is necessary; an attempt must be made to conduct the examination during a period of flare-up of the skin disorder and, regardless of the success of such attempt, the VA examination report must present a detailed clinical history describing the manifestations during flare-ups.

The Board's July 2015 remand also directed that the RO should contact the Veteran by letter and request that he identify treatment for the service-connected psoriasis.  The AOJ sent a letter to the Veteran with the accordant request for information in August 2015; it does not appear that the Veteran has replied.  As this matter must be remanded for other reasons anyhow, it is reasonable to afford the Veteran another opportunity to identify any pertinent outstanding private medical records that VA may assist him in obtaining.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  38 U.S.C.A. § 5103A(b)(1) .

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another attempt to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the service-connected psoriasis, with sufficient information to identify the health care providers and, if necessary, signed authorization to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the AOJ should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

2.  The AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected psoriasis.  The RO should make an attempt to schedule the VA skin examination such that it may be conducted when the Veteran's service-connected psoriasis is active.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

The examiner should report the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected psoriasis, including identifying the extent of area affected during flare-ups.

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required and, if so, the total duration required over the past 12 months.

The examiner should report the location and size (length and width measured in inches or square centimeters) of any scars due to the psoriasis.  Regarding any scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner should specify if any of the following characteristics of disfigurement is present and if so list each: scar 5 or more inches in length; scar at least 1/4 inch wide at the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; in an area exceeding 6 square inches, skin either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible.

Regarding any scars other than the head, face, or neck, the examiner should report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately.

The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life (including during flare-ups).

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

3.  The AOJ should then readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case and an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

